PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


CWO3 OAKLEY DEAN BALDWIN,               
USCGR,
                 Plaintiff-Appellant,
                 v.
CITY OF GREENSBORO, a North
Carolina Municipality; MITCHELL            No. 12-1722
JOHNSON, In his official and
personal capacities; JERYL W.
COVINGTON, In her official and
personal capacities,
             Defendants-Appellees.
                                        
       Appeal from the United States District Court
 for the Middle District of North Carolina, at Greensboro.
          William L. Osteen, Jr., District Judge.
                (1:09-cv-00742-WO-LPA)

                  Argued: March 20, 2013

                    Decided: May 6, 2013

     Before DAVIS and THACKER, Circuit Judges,
 and Mark S. DAVIS, United States District Judge for the
    Eastern District of Virginia, sitting by designation.



Affirmed by published opinion. Judge Thacker wrote the
opinion, in which Circuit Judge Davis and District Judge
Davis joined.
2               BALDWIN v. CITY OF GREENSBORO
                          COUNSEL

ARGUED: Gregory Mason Kash, LAW OFFICE OF GREG-
ORY M. KASH, Raleigh, North Carolina, for Appellant. Gro-
ver Gray Wilson, WILSON HELMS & CARTLEDGE, LLP,
Winston-Salem, North Carolina, for Appellees. ON BRIEF:
Stuart H. Russell, WILSON HELMS & CARTLEDGE, LLP,
Winston-Salem, North Carolina, for Appellees.


                          OPINION

THACKER, Circuit Judge:

   Oakley Dean Baldwin, a Chief Warrant Officer of the U.S.
Coast Guard Reserves ("Baldwin" or "Appellant"), appeals
the district court’s grant of summary judgment in favor of the
City of Greensboro, Mitchell Johnson, and Jeryl Covington
(collectively, the "City"). The district court held that Bal-
dwin’s claims under the Uniform Services Employment and
Reemployment Rights Act of 1994, 38 U.S.C. §§ 4301-35
("USERRA"), were barred by the four-year federal "catch-all"
statute of limitations, 28 U.S.C. § 1658(a). Baldwin argues
that § 1658(a) does not apply to his USERRA claims. Even if
it does, however, Baldwin maintains that the claims were filed
within four years of their accrual because, he asserts, the stat-
ute of limitations was tolled while he was on active duty and
while the United States Department of Labor ("DOL") inves-
tigated his case, and a certain amount of time should be equi-
tably tolled due to alleged fraud on the part of the City.

   We hold that § 1658(a) applies to Baldwin’s USERRA
claims because the language of § 1658(a) unambiguously
applies to civil actions arising under laws which, like
USERRA, were enacted after December 1, 1990, and
USERAA’s successor statute (which eliminated the statute of
limitations on USERRA claims) does not apply retroactively.
                   BALDWIN v. CITY OF GREENSBORO                          3
We also hold that Baldwin did not file this action within four
years of its accrual, notwithstanding his tolling arguments.
Accordingly, we affirm.

                                     I.

   The City hired Baldwin to serve as its Solid Waste Division
Manager on February 15, 2001, and in that capacity, he was
supervised by Johnson and Covington. Baldwin alleges that
the employment relationship was amicable and he received
outstanding performance evaluations, until he told Covington
in August 2002 that he would, at some point in the near
future, be called up to active duty with the United States
Coast Guard. After he reported that information to Covington,
Baldwin claims he "began receiving harassment" from her.
See Appellant’s Br. 4 (citing J.A. 51-52).1 And, after reporting
such alleged harassment to Johnson, on December 20, 2002,
Baldwin was informed that he would be subject to a
reduction-in-force ("RIF"), to be effective upon his report to
active duty.

   Baldwin received written activation papers one month later,
dated January 20, 2003, which directed him to begin service
at the National Guard Armory in Wilmington, North Carolina,
on January 25, 2003. On January 23, Baldwin and Johnson
signed an agreement (the "Release"), in which Baldwin
agreed to receive one-half pay for a period of two weeks,
beginning January 25, 2003; accumulated annual leave bal-
ance as of January 25, 2003; and four weeks’ severance pay
"in lieu of continued employment with the City of Greensboro
following his release from active duty military service." See
Baldwin v. City of Greensboro, No. 1:09-cv-00742-WO-LPA,
ECF No. 1-3 (M.D.N.C. filed Sept. 29, 2009). Notably, the
Release further states, "Mr. Baldwin agrees that this arrange-
  1
    Citations to the "J.A." refer to the Joint Appendix filed by the parties
in this appeal.
4                     BALDWIN v. CITY OF GREENSBORO
ment was made at his request and waives his right to any
claims against the City of Greensboro." Id.

   Baldwin served on active duty in Wilmington, North Caro-
lina, from January 25, 2003, to June 30, 2003, and for inter-
mittent periods thereafter. On July 13, 2006, Baldwin filed a
USERRA claim with the DOL, claiming, "immediately after
[notifying the City that he may be called to active duty],
Director Covington started harassing [him] [and] threatened
to demote and suspend [him] all over one garbage complaint,"
and "decided to RIF [his] position [when he] was the only
person in Solid Waste to be called up to active duty and the
only position to be cut." J.A. 86-87.

   The DOL investigated Baldwin’s case until March 1, 2007,
at which point the case was closed at Baldwin’s request. See
J.A. 103 (Letter from DOL Veterans’ Employment and Train-
ing Service to Baldwin: "Per your request, before making any
determination as to the merits of your case I am closing your
case." (emphasis added)). Baldwin served an additional 15
days of active duty between April 9, 2007, and February 22,
2008. Then, on June 18, 2008, he was called to active duty
again and served without interruption until March 31, 2009.
Baldwin’s case was reopened by the DOL on December 3,
2008, only so that it could examine "any USERRA right that
matured" during "the time frame after [Baldwin] returned
from [his] military service in 2003." Id. at 107.

   Baldwin again asked the DOL to close his file on January
14, 2009. He then filed his first complaint in federal court on
September 29, 2009. See J.A. 13-26 (the "Complaint"). The
Complaint stated that the City’s actions—failing to retain and
reemploy Baldwin, actions that were "motivated, in whole or
in part, by . . . Baldwin’s membership in the United States
Coast Guard Reserves"—violated Sections 4311 and 4312 of
USERRA. The Complaint requested a jury trial and liquidated
damages. Id. at 25-26.2 The City filed a motion to dismiss on
    2
     Sections 4311 and 4312 of USERRA provide,
        (a) A person who . . . has an obligation to perform service in a
                  BALDWIN v. CITY OF GREENSBORO                           5
November 16, 2009. The magistrate judge issued a report and
recommendation on August 12, 2010, recommending that the
motion be denied. The district court denied the motion to dis-
miss in part on October 15, 2010, and granted the motion as
to claims against Johnson and Covington in their official
capacities.

   Baldwin then filed an amended complaint on February 1,
2011. See J.A. 46-63 (the "Amended Complaint"). The
Amended Complaint alleged the same USERRA violations as
the Complaint, and, like the Complaint, asked for "a trial by

    uniformed service shall not be denied initial employment, reem-
    ployment, retention in employment, promotion, or any benefit of
    employment by an employer on the basis of that membership,
    application for membership, performance of service, application
    for service, or obligation.
    (b) An employer may not discriminate in employment against or
    take any adverse employment action against any person because
    such person . . . has exercised a right provided for in this chap-
    ter[.]
38 U.S.C. § 4311(a), (b). And,
    any person whose absence from a position of employment is
    necessitated by reason of service in the uniformed services shall
    be entitled to the reemployment rights and benefits and other
    employment benefits of this chapter if —
    (1) the person (or an appropriate officer of the uniformed service
    in which such service is performed) has given advance written or
    verbal notice of such service to such person’s employer;
    (2) the cumulative length of the absence and of all previous
    absences from a position of employment with that employer by
    reason of service in the uniformed services does not exceed five
    years; and
    (3) except as provided in subsection (f), the person reports to, or
    submits an application for reemployment to, such employer in
    accordance with the provisions of subsection (e).
Id. § 4312.
6               BALDWIN v. CITY OF GREENSBORO
jury [to] be had as to all issues so triable" and that "judgment
be doubled pursuant to USERRA." Id. at 62-63.

   The City filed a motion for summary judgment on October
3, 2011. The magistrate judge issued a report and recommen-
dation on March 1, 2012, recommending the motion be
granted because the statute of limitations had run. See Bal-
dwin v. City of Greensboro, No. 1:09-cv-00742-WO-LPA,
2011 WL 1405789 (M.D.N.C. Mar. 1, 2012) (J.A. 140-60).
The district court adopted the recommendation in full on May
7, 2012, thus granting the City’s motion for summary judg-
ment and dismissing the case. See J.A. 178-81. Baldwin
timely noted this appeal.

                              II.

   We review the district court’s grant of summary judgment
de novo, "viewing the facts in the light most favorable to the
nonmoving party." Nat’l City Bank of Ind. v. Turnbaugh, 463
F.3d 325, 329 (4th Cir. 2006). Summary judgment is appro-
priate "if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment
as a matter of law." Fed. R. Civ. P. 56(a). We review a district
court’s decisions on equitable tolling for abuse of discretion.
See Rouse v. Lee, 339 F.3d 238, 247 n.6 (4th Cir. 2003) (en
banc).

                              III.

  Title 28, section 1658(a) of the United States Code pro-
vides,

    Except as otherwise provided by law, a civil action
    arising under an Act of Congress enacted after the
    date of the enactment of this section [Dec. 1, 1990]
    may not be commenced later than 4 years after the
    cause of action accrues.
                   BALDWIN v. CITY OF GREENSBORO                           7
28 U.S.C. § 1658(a). The district court held that Baldwin’s
USERRA claims were barred by the four-year limitations
period set forth in this statute. On appeal, Baldwin argues that
§ 1658(a) does not apply to his claims for three reasons: (1)
USERRA was simply clarifying the Veteran’s Reemployment
Rights Act of 1974 (the "VRRA"),3 and thus, did not "aris[e]
under" an act of Congress enacted after December 1, 1990;
(2) USERRA falls into the "otherwise provided by law"
exception to § 1658(a); and (3) the Veterans’ Benefit and
Improvement Act of 2008 ("VBIA"),4 which eliminated the
statute of limitations for USERRA claims, should apply retro-
actively to bar all time limitations on his claims. Alterna-
tively, he argues that, even if § 1658(a) applies to his claims,
he nonetheless filed this action within four years, taking into
account legal and equitable tolling. We address these argu-
ments in turn.

                                     A.

                                     1.

   Baldwin’s first contention is that USERRA, which Con-
gress enacted on October 13, 1994, was simply clarifying the
VRRA, which Congress enacted in 1974; thus, his claims did
not "aris[e] under" an act of Congress enacted after December
1, 1990. 28 U.S.C. § 1658(a).

  We first observe that one of our sister circuits has
addressed this argument and found it to be without merit. See
Middleton v. City of Chi., 578 F.3d 655 (7th Cir. 2009). Mid-
  3
    The VRRA was originally added to the United States Code on Decem-
ber 3, 1974, and later codified at 38 U.S.C. §§ 2021-27. See Pub. L. No.
93-508, 88 Stat. 1578 (Dec. 3, 1974). It was then recodified on October
29, 1992, at 38 U.S.C. §§ 4301-07.
  4
    The VBIA was enacted by Pub. L. No. 110-389, 122 Stat. 4145 (Oct.
10, 2008) and codified in scattered sections of Title 38 of the United States
Code.
8               BALDWIN v. CITY OF GREENSBORO
dleton relies primarily upon Jones v. R.R. Donnelley & Sons
Co., 541 U.S. 369 (2004), which interpreted § 1658 in relation
to an action filed under 42 U.S.C. § 1981. Jones set forth the
test for determining whether § 1658 applies to a claim:

    We conclude that a cause of action "aris[es] under an
    Act of Congress enacted" after December 1, 1990 -–
    and therefore, is governed by § 1658’s 4-year statute
    of limitations -– if the plaintiff’s claim against the
    defendant was made possible by a post-1990 enact-
    ment.

541 U.S. at 382. Like the Middleton court, we hold that, under
the Jones test, Baldwin’s claim "ar[ose] under" USERRA.

   USERRA did more than simply clarify the VRRA. It was
implemented to "simplify, and where necessary, strengthen
the existing veterans’ employment and reemployment rights
provisions." H.R. Rep. No. 103-65, Pt. I, at 18 (1993),
reprinted in U.S.C.C.A.N. 2449, 2451. Indeed, USERRA "es-
tablished additional rights and liabilities that did not exist
under the VRRA." Middleton, 578 F.3d at 659. The VRRA
provided veterans with certain rights and privileges upon their
return to the workforce. See 88 Stat. at 1578 (some of the pur-
poses of the VRRA are "to promote the employment of veter-
ans and the wives and widows of certain veterans by
improving and expanding the provisions governing the opera-
tion of the Veterans Employment Service, . . . [and] to codify
and expand veterans reemployment rights."). The VRRA,
however, provided only injunctive relief and recovery of "any
loss of wages or benefits suffered by reason of [an] employ-
er’s unlawful action." Id. at 1596.

   USERRA, in contrast, allows a plaintiff to seek liquidated
damages if he or she can prove that an employer engaged in
willful discrimination, and provides for a jury trial, where
these rights were not available previously. See 38 U.S.C.
§ 4323(d)(1); see also Middleton, 578 F.3d at 659 (citing
                BALDWIN v. CITY OF GREENSBORO                9
Maher v. City of Chi., 463 F. Supp. 2d 837, 844 (N.D. Ill.
2006), for the proposition that "liquidated damages under
USERRA are punitive and therefore subject to trial by jury");
Troy v. City of Hampton, 756 F.2d 1000, 1003 (4th Cir. 1985)
("The legislative history of the [VRRA] and the decisions of
the courts which have considered the issue persuade us that
claims under [the VRRA] are equitable in nature and must be
tried to the court.").

   Thus, USERRA changed a solely equitable claim into a
legal one, and Baldwin’s Amended Complaint, which explic-
itly asked for a jury trial and liquidated damages "pursuant to
USERRA," J.A. 62, would not have been possible under the
VRRA. Therefore, Baldwin’s argument that his USERRA
claims did not "aris[e] under" a post-1990 congressional
enactment fails.

                              2.

   Baldwin’s second contention is that USERRA falls into the
"otherwise provided by law" exception to § 1658(a). He pro-
vides several reasons in an attempt to support his position,
including the idea that restricting the time for filing USERRA
claims would "potentially [ ] interfere with enforcement" of
USERRA and thwart USERRA’s purpose and intent "to
accommodate the exigencies that potentially cause unavaila-
bility of military service members from civilian life." Appel-
lant’s Br. 20-21. Baldwin also maintains that "because
USERRA expressly prohibited application of state limitations
periods, it is not the type of statute Congress had in mind
when it enacted section 1658." Id. at 20 (internal quotation
marks omitted).

   None of Baldwin’s arguments, however, trump the crucial
fact Baldwin admits in his own brief: "USERRA did not
explicitly state that no time limits applies [sic] to USERRA
claims." Appellant’s Br. 19. Baldwin’s arguments set forth
above—that USERRA was not the type of statute Congress
10                 BALDWIN v. CITY OF GREENSBORO
had in mind when it enacted § 1658(a) and that § 1658(a)
would hinder USERRA’s stated purpose—offer mere concern
and conjecture about how the statute may be interpreted in
conjunction with § 1658(a), and seeming contradictions
between the two statutes. They do not, however, rise to the
level of a legal exception to § 1658(a).

   Baldwin’s mention of USERRA’s provision, "No State
statute of limitations shall apply to any proceedings under this
chapter," does not convince us otherwise. See 108 Stat. 3149,
3166 (Oct. 13, 1994). This provision, which was carried over
from the VRRA, by its terms addresses only state statutes of
limitation. Indeed, "Congress expressed no desire for
USERRA claims to be immune from § 1658(a)’s limitations
period." Middleton, 578 F.3d at 660.5

   Moreover, we recognize that before enactment of
§ 1658(a), the Supreme Court observed that Congress’s fail-
ure to enact a uniform statute of limitations applicable to fed-
eral causes of action created "a void which is commonplace
in federal statutory law." Bd. of Regents of Univ. of State of
N.Y. v. Tomanio, 446 U.S. 478, 483 (1980). Later, in Jones,
the Court explained, "Congress was keenly aware of the prob-
lems associated with the practice of borrowing state statutes
of limitations, and that a central purpose of § 1658 was to
minimize the occasions for that practice." 541 U.S. at 380.

   Therefore, because the history leading up to the enactment
of § 1658 "strongly supports an interpretation that fills more
rather than less of the void that has created so much unneces-
sary work for federal judges," Baldwin’s arguments above do
not pass muster. Jones, 541 U.S. at 380.
  5
    We recognize that the effect of the ban on state statutes of limitation
under the VRRA was that no statutes of limitation would apply, as the fed-
eral catch-all provision, § 1658(a), was not enacted until 1990. However,
"USERRA came four years after § 1658, and Congress was well aware
that it had recently enacted a catch-all limitations period governing any
claim under a subsequent act." Middleton, 578 F.3d at 660.
                 BALDWIN v. CITY OF GREENSBORO                  11
                                3.

    Turning to Baldwin’s VBIA contention, the VBIA was
enacted on October 10, 2008, and included the following pro-
vision: "If any person seeks to file a complaint or claim with
. . . a Federal or State court under this chapter alleging a viola-
tion of this chapter, there shall be no limit on the period for
filing the complaint or claim." 38 U.S.C. § 4327(b). Baldwin
argues that this section was enacted to further clarify what
Congress meant to do in USERRA—to bar all time limita-
tions on claims like his—and thus, VBIA’s bar on all statutes
of limitation should apply retroactively to his claims.

                                a.

   First and foremost, "retroactivity is not favored in the
law[.]" Landgraf v. USI Film Prods., 511 U.S. 244, 264
(1994) (internal quotation marks omitted); see also id.
("[C]ongressional enactments and administrative rules will
not be construed to have retroactive effect unless their lan-
guage requires this result.") (internal quotation marks omit-
ted). We should "apply this time-honored presumption
[against retroactivity] unless Congress has clearly manifested
its intent to the contrary." Hughes Aircraft Co. v. United
States ex rel. Schumer, 520 U.S. 939, 946 (1997).

   This court has traditionally applied a three-step analysis in
determining whether the presumption against retroactivity
should apply. First, we must ask "whether Congress has
expressly prescribed the statute’s proper reach." Gordon v.
Pete’s Auto Serv. of Denbigh, Inc., 637 F.3d 454, 458 (4th
Cir. 2011) (internal quotation marks omitted). Second, if "the
statute contains no such express command, . . . then [we must]
. . . ask[ ] whether the new statute would have retroactive
effect as applied to the particular case." Id. (internal quotation
marks omitted). Finally, if the subsequent statute would oper-
ate retroactively, "then the statute must be construed not to
apply to pre-enactment conduct unless, in the third step of the
12              BALDWIN v. CITY OF GREENSBORO
analysis, there is clear congressional intent favoring such a
result." Id. (internal quotation marks omitted).

   First, we look to the language of § 4327(b) to determine
"whether Congress has expressly prescribed the statute’s
proper reach." Gordon, 637 F.3d at 458. On this point, we
find the analysis in Middleton instructive. Middleton recog-
nized that the VBIA "says nothing about whether § 4327(b)
applies retroactively. In fact, the only hint in the text suggests
that it applies prospectively: ‘If any person seeks to file a
complaint or claim . . . .’" 578 F.3d at 662 (quoting 38 U.S.C.
§ 4327(b)) (emphases in original). Therefore, our inquiry
could end here. But even if we assume the language quoted
above could be read as unclear as to the statute’s scope, we
are satisfied that steps two and three lead to a conclusion that
§ 4327(b) should not be applied retroactively.

   Turning to step two of the retroactivity analysis, a statute
has retroactive effect when it "attaches new legal conse-
quences to events completed before its enactment, for exam-
ple by impairing rights a party possessed when he acted,
increasing a party’s liability for past conduct, or imposing
new duties with respect to transactions already completed."
Gordon, 637 F.3d at 459 (internal quotation marks, citations,
and alterations omitted). This analysis "is narrow, for it asks
not whether the statute may possibly have an impermissible
retroactive effect in any case, but specifically whether apply-
ing the statute to the person objecting would have a retroac-
tive consequence in the disfavored sense." Id. (internal
quotation marks omitted) (emphases in original). Moreover,
whether a particular statute acts retroactively should be
steered by "familiar considerations of fair notice, reasonable
reliance, and settled expectations[.]" Landgraf, 511 U.S. at
270.

  We first observe that, as explained in Section III.B., infra,
Baldwin’s claims expired on March 24, 2008, more than six
months before the VBIA was enacted on October 10, 2008.
                BALDWIN v. CITY OF GREENSBORO                 13
Thus, applying § 4327(b) retroactively would attach a new
legal consequence to the expiration of Baldwin’s claim; that
is, Baldwin’s claims against the City would be allowed to pro-
ceed rather than be barred. In this vein, other cases have held
that applying a new statute of limitations to pre-enactment
claims would have a retroactive effect by unfairly barring or
reviving a claimant’s suit. See, e.g., Burns v. Morton, 134
F.3d 109, 111 (3d Cir. 1998) (holding that applying 28 U.S.C.
§ 2244(d)(1)—which was enacted on April 24, 1996 and cre-
ated a one-year statute of limitations for habeas petitions filed
by prisoners held pursuant to state court judgments—to con-
victions that became final before that effective date would
"impermissibly attach new legal consequences to events com-
pleted before its enactment." (internal quotation marks omit-
ted)); Chenault v. United States Postal Serv., 37 F.3d 535,
539 (9th Cir. 1994) ("[A] newly enacted statute that lengthens
the applicable statute of limitations may not be applied retro-
actively to revive a plaintiff’s claim that was otherwise barred
under the old statutory scheme because to do so would alter
the substantive rights of a party and increase a party’s liabil-
ity." (internal quotation marks omitted)). Thus, we have no
trouble concluding that applying § 4327(b) to Baldwin’s
USERRA claims—which would subject the City to a lawsuit
that otherwise would have been barred—has retroactive
effect.

   Turning to the third step in our analysis, there is nothing in
the legislative history of the VBIA that indicates "clear con-
gressional intent" that § 4327(b) should apply to claims
already barred by an unambiguous statute of limitations. Gor-
don, 637 F.3d at 458. Indeed, the Supreme Court has sug-
gested that extending a statute of limitations after a previous
period of limitations has expired "impermissibly revives a
moribund cause of action." Hughes Aircraft, 520 U.S. at 950.
Lower courts have likewise been hesitant to extend statutes of
limitation to revive claims that are otherwise barred. See, e.g.,
Middleton, 578 F.3d at 663 ("[E]ven if we could interpret
§ 4327(b) to apply to some USERRA claims filed before
14              BALDWIN v. CITY OF GREENSBORO
October 10, 2008, this would not save Middleton’s thirteen-
year-old cause of action, which was already time-barred when
§ 4327(b) took effect."); In re Enter. Mortg. Acceptance Co.,
LLC, 391 F.3d 401, 406 (2d Cir. 2004) ("[B]ecause neither
the language nor the legislative history of Section 804
requires that we do so, we decline to apply Section 804 retro-
actively to revive plaintiffs’ previously expired securities
fraud claims and instead defer to the longstanding presump-
tion against retroactive application."); Kansas Pub. Employ-
ees Ret. Sys. v. Reimer & Koger Assocs., Inc., 61 F.3d 608,
615 (8th Cir. 1995) (holding that, even though statute of limi-
tations on claims brought by the Kansas public employees
retirement system explicitly applied retroactively, it was not
"intend[ed] to revive lapsed actions"); Vill. of Bellwood v.
Dwivedi, 895 F.2d 1521, 1527 (7th Cir. 1990) ("In the
absence of evidence of a contrary legislative purpose, subse-
quent extensions of a statutory limitation period will not
revive a claim previously barred." (internal quotation marks
omitted)).

   Consequently, in light of the presumption against retroac-
tivity and the fact that we would be reviving otherwise stale
claims in the absence of congressional intent to do so, we
decline to extend § 4327(b) retroactively to Baldwin’s claims.

                               b.

   Baldwin takes this issue a step further and contends that
§ 4327(b) was simply a "clarification of the law," and thus, "it
may be applied to cases pending on the date of the measure’s
enactment, without having an unconstitutional retroactive
effect." Appellant’s Br. 15. This analysis turns on whether
§ 4327(b) "constitutes a substantive change or merely a clari-
fication of" USERRA. Brown v. Thompson, 374 F.3d 253,
259 (4th Cir. 2004); see also Piamba Cortes v. Am. Airlines,
Inc., 177 F.3d 1272, 1283 (11th Cir. 1999) ("[C]oncerns about
retroactive application are not implicated when an amendment
that takes effect after the initiation of a lawsuit is deemed to
                BALDWIN v. CITY OF GREENSBORO                  15
clarify relevant law rather than effect a substantive change in
the law."). In Brown, we recognized, "when an amendment
alters, even significantly alters, the original statutory lan-
guage, this does not necessarily indicate that the amendment
institutes a change in the law." 374 F.3d at 259 (internal quo-
tation marks omitted). Moreover, "a change in statutory lan-
guage need not ipso facto constitute a change in meaning or
effect. Statutes may be passed purely to make what was
intended all along even more unmistakably clear." Id. (inter-
nal quotation marks and alteration omitted).

   Baldwin contends, "[t]he VBIA’s legislative history reflects
that the ‘no time-limit’ amendment was enacted for clarifica-
tion and to show Congress never intended USERRA be sub-
ject to a state of [sic] federal Statute of Limitations."
Appellant’s Br. 12. He points to Senate Report 110-449,
which states the proposed VBIA bill "would clarify that the
original intent of Congress was that USERRA would not be
subject to a federal or state statute of limitations period and
specifically states that there is no time limit for a person . . .
to file an action in federal or state court." S. Rep. No. 110-
449, at 26 (2008), reprinted in 2008 U.S.C.C.A.N. 1722,
1748-49 (emphasis added).

   We are not persuaded, however, that § 4327(b) clarified
USERRA such that its bar on limitations periods would apply
to claims like Baldwin’s. In Brown, this court found pertinent
the fact that Congress "formally declared in the titles of the
relevant subsections . . . that the amendments . . . were ‘clari-
fying’ and ‘technical,’" and noted, "[w]e emphasize that Con-
gress clarified the meaning of [the relevant law] in actual
legislation rather than only in the less formal types of subse-
quent legislative history, which constitute a hazardous basis
for inferring the meaning of a prior congressional enactment."
374 F.3d at 259, 260 n.3 (internal quotation marks and alter-
ation omitted) (emphasis added). Here, we have no such evi-
dence that § 4327(b) intended to merely clarify USERRA in
the legislation itself.
16              BALDWIN v. CITY OF GREENSBORO
   Even if we were to look beyond the "actual legislation,"
Baldwin can point only to the word "clarify" in a lone Senate
report for support. That is not enough. Section 4327(b) "must
also comport with other attributes of ‘clarifying’ legislation to
avoid being a substantive change in the law." Middleton, 578
F.3d at 664; see also Piamba Cortes, 177 F.3d at 1284 ("As
a general rule, ‘a mere statement in a conference report of
subsequent legislation as to what the Committee believes an
earlier statute meant is obviously less weighty’ than a state-
ment in the amendment itself." (quoting Consumer Prod.
Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 118 n.13
(1980)) (alterations omitted). We, like the Seventh Circuit,
"are hesitant in this case to afford that single word more
weight than it deserves." Middleton, 578 F.3d at 664. Most
importantly, however, because the language of § 1658(a) is
unambiguous, and USERRA itself provides no explicit statute
of limitations, there remains nothing for Congress to clarify.

   In sum, we reject Baldwin’s argument that the VBIA meant
to graft upon preceding legislation a statute of limitations that
was never explicitly provided. Therefore, § 1658(a)’s four-
year statute of limitations applies to Baldwin’s claims.

                               B.

   Having decided that § 1658(a)’s four-year statute of limita-
tions applies to Baldwin’s USERRA action, we turn now to
his arguments that the limitations time was tolled—both
legally and equitably—such that he timely filed his USERRA
claims.

                               1.

  It is first important to determine when Baldwin’s action
accrued. The City argues that the claims accrued on January
23, 2003, because on that day, Baldwin signed the Release,
which signaled that he knew he may have had a viable cause
of action based on the City’s conduct. The district court
                  BALDWIN v. CITY OF GREENSBORO                       17
agreed in adopting the magistrate judge’s recommendation on
this point. See Baldwin v. City of Greensboro, No. 1:09-cv-
00742-WO-LPA, 2011 WL 1405789 at *7 (M.D.N.C. Mar. 1,
2012) ("Plaintiff’s claims accrued on January 23, 2003—the
date on which Plaintiff signed the Release explicitly providing
for the termination of Plaintiff’s employment with the City of
Greensboro and his inability to seek reemployment."); J.A.
178-81 (adopting R&R).

   A federal cause of action accrues "when the plaintiff pos-
sesses sufficient facts about the harm done to him that reason-
able inquiry will reveal his cause of action." Battle v. Seibels
Bruce Ins. Co., 288 F.3d 596, 604 (4th Cir. 2002). The
Amended Complaint alleged two causes of action: (1) viola-
tion of Section 4311 of USERRA for failure to retain Baldwin
in his employment position; and (2) violation of Section 4312
of USERRA for failing to reemploy him. Both of these
actions (or inactions) were encompassed by the Release,6 and
Baldwin had sufficient facts to know he may have viable
claims. Therefore, we agree with the district court that the
action accrued on January 23, 2003.

                                   2.

   Absent tolling, the statute of limitations would have
expired on January 23, 2007. Baldwin makes two arguments
with respect to tolling. First, he contends that his claims
should be tolled by operation of law during time he was on
active duty and time the DOL was investigating his case. Sec-
ond, he argues that his claims should be equitably tolled "due
to [d]elays [c]aused by the City and [f]raud of the City on the
DOL." Appellant’s Br. 26.
  6
   The Release provides that Baldwin would accept payment "in lieu of
continued employment with the City following his release from active
duty," and that he "waives his right to any claims against" the City. See
Baldwin, No. 1:09-cv-00742-WO-LPA, ECF No. 1-3. These statements
unavoidably encompass failure to retain and failure to hire claims.
18                  BALDWIN v. CITY OF GREENSBORO
                                     a.

   We first note that, even taking into account the time periods
of Baldwin’s active duty service and the DOL investigations,
he still did not file his USERRA claims within the four-year
statute of limitations period, as exemplified below:

      •   January 23, 2003: Claim accrues (1 day elapsed)7

      •   January 25, 2003, to June 30, 2003: Active duty
          (tolling operational)

      •   July 1, 2003, to August 8, 2003 (39 days elapsed)

      •   August 9, 2003: Active duty (tolling operational)

      •   August 10, 2003, to April 17, 2004 (252 days
          elapsed, including 2004 leap day)

      •   April 18, 2004, to April 23, 2004: Active duty
          (tolling operational)

      •   April 24, 2004, to May 7, 2006 (744 days
          elapsed)

      •    May 8, 2006, to May 13, 2006: Active duty (toll-
          ing operational)

      •   May 14, 2006, to June 4, 2006 (22 days elapsed)

      •    June 5, 2006, to June 10, 2006: Active duty (toll-
          ing operational)

      •   June 11, 2006, to July 12, 2006 (32 days elapsed)
  7
    See Fed. R. Civ. P. 6(a)(1) ("When the period [of limitations] is stated
in days or a longer unit of time[,] exclude the day of the event that triggers
the period.").
                  BALDWIN v. CITY OF GREENSBORO                        19
      •   July 13, 2006: DOL claim opened (closed March
          1, 2007) (tolling operational)

      •   March 2, 2007, to April 8, 2007 (38 days
          elapsed)

      •   April 9, 2007, to April 17, 2007: Active duty
          (tolling operational)

      •   April 18, 2007, to February 16, 2008 (305 days
          elapsed)

      •   February 17, 2008, to February 22, 2008: Active
          duty (tolling operational)

      •   February 23, 2008, to March 22, 2008 (29 days
          elapsed, including 2008 leap day)

Total days elapsed = 1462 = 4 years (including two leap days).8

   Because March 22, 2008, fell on a Saturday, Baldwin’s
claims would have expired on Monday, March 24, 2008. See
Fed. R. Civ. P. 6(a)(1)(C) ("[I]nclude the last day of the [time]
period, but if the last day is a Saturday, Sunday, or legal holi-
day, the period continues to run until the end of the next day
that is not a Saturday, Sunday, or legal holiday."). These extra
days hardly assist Baldwin, however, because he filed suit
one-and-a-half years later, on September 29, 2009. Thus, only
if we accept his argument that "the [statute of limitations]
[wa]s tolled during the pendency of the entire DOL investiga-
tion," including time the DOL case was closed, will Baldwin
be successful in this appeal. Appellant’s Br. 27. We turn next
to that contention.
  8
   The DOL again opened Baldwin’s case on December 13, 2008, but
only to examine the period of time after he returned from active duty ser-
vice in 2003.
20              BALDWIN v. CITY OF GREENSBORO
                                 b.
   Baldwin claims the City undermined the DOL investigation
of his action because, in a letter to the DOL, the City
expressed, "Mr. Baldwin’s position was eliminated due to a
reduction-in-force in 2002, prior to the City of Greensboro
having any knowledge that Mr. Baldwin was recalled to
active duty." J.A. 129 (emphasis added). Baldwin claims this
"misrepresentation" "thwarted the DOL’s efforts to fairly
investigate this USERRA claim," and "[d]elays caused by the
Defendant in the DOL investigation should not be allowed to
undermine when the interests of justice require vindication of
the plaintiff’s rights[.]" Appellant’s Br. 26-27 (internal quota-
tion marks omitted).
   We agree with the district court in finding "the record lacks
any evidence that the referenced letter from the City of
Greensboro ‘undermined’ the DOL’s investigation or even
affected the decision by the DOL to close Plaintiff’s case."
Baldwin, 2011 WL 1405789 at *8. This is especially true
because Baldwin himself asked that both of the DOL investi-
gations be closed. See J.A. 103, 111. Accordingly, we cannot
say the district court abused its discretion in refusing to toll
the statute of limitations for the time the DOL case was
closed. See Rouse v. Lee, 339 F.3d 238, 247 n.6 (4th Cir.
2003) (en banc).
   As such, Baldwin’s claims are barred by the four-year stat-
ute of limitations set forth in 28 U.S.C. § 1658(a). In so hold-
ing, we do not give short shrift to the edict that veterans’
assistance laws should be "liberally construed" in favor of the
brave men and women who have served in our armed forces,
Coffy v. Republic Steel Corp., 447 U.S. 191, 196 (1980); how-
ever, Congress’s express language cannot be ignored.
                                IV.
   For the foregoing reasons, the judgment of the district court
is
                                                    AFFIRMED.